 

AO 467 (Rev. 01!09) Order Requiring a Defendant to Appear in the District Where Chargm are Pending and Traosferring Bail

UNrTED STATES DISTRICT CouRT
for the

DiSfrin Of M__

 

United States ofArnerica )
v. ) Case No. 2:19-mj-00089-VCF
1 n m RRE )
KE TH wA N FOOSE ) Charging District: Southern Distrlct of Texas
Dejendam ) Charging District’s Case No. 2219-er-85

ORDER REQUIRING A DEFEN])ANT TO APPEAR IN TIIE DISTRICT
WI'IERE CHARGES ARE PEND[NG AND TRANSFERR[NG BAIL

Af\`er a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

Place: U.S. Disll‘ict Court for the Southem District ofTexas Coum.oom No.: AS ORDERED

 

Date and Tirne: AS ORDERED

 

 

 

The clerk rs ordered to transfer any bail deposited m the registry cf this court to the clerk of the court where the
charges are pending. -

 

Date: Febru_a.rg 5, 2019

 

Judge 's signature

CAM FERENBACH, U.S. MAGISTRATE IUDGE

 

 

Pri)zred name and title
___ Fl L E D
__ ENTERED :RE§VE'E`BE§N

SE
coUPlSEL/PARUES OF RECORD

   
  
 

FFB - 5 mg

 

 

susan us 0 srRlcr c
msrchr or NEVAMRT

 

BV_~

 

_DEF'UTY

